Citation Nr: 1739018	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-29 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for benign moles (claimed as skin condition and skin tags).

2.  Entitlement to service connection for right shin disability (also claimed right shin injury).

3.  Entitlement to an initial rating in excess of 10 percent for hemorrhoids.

4.  Entitlement to a compensable initial rating for right knee osteoarthritis.
 
5.  Entitlement to a compensable initial rating for left knee osteoarthritis.

6.  Entitlement to a compensable initial rating for left shoulder minimal arthritis.

7.  Entitlement to an initial rating in excess of 20 percent for mild multilevel degenerative disc disease of the thoracic spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1979 to January 1990, January 1990 to May 1990, March 2000 to December 2000, January 2003 to October 2003, January 2006 to July 2006 and July 2008 to October 2009, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of those proceedings is of record.

The issues of increased initial disability ratings for hemorrhoids, bilateral knee osteoarthritis, left shoulder arthritis and degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On the record at his February 2017 Board hearing, the Veteran withdrew his appeal involving the issues of entitlement to service connection for benign moles (claimed as skin condition and skin tags) and a right shin condition (also claimed right shin injury) on the record.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal from appeal of the issue of entitlement to service connection for benign moles are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal from appeal of the issue of entitlement to service connection for a right shin disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal of an appeal must be in writing or on the record at a hearing.  Id.  On the record at his February 2017 Board hearing, the Veteran withdrew his appeal involving the issues of entitlement to service connection for benign moles and a right shin disability.  See Board Hearing Transcript at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, they are dismissed.



ORDER

The appeal as to the issue of entitlement to service connection for benign moles is dismissed.

The appeal as to the issue of entitlement to service connection for a right shin disability is dismissed.


REMAND

The Veteran was granted service connection for hemorrhoids, bilateral knee osteoarthritis, left shoulder arthritis and degenerative disc disease in an August 2013 rating decision.  In his October 2013 Substantive Appeal, within the one year appeal period, he expressed disagreement with the ratings assigned in the August 2013 rating decision.  38 C.F.R. § 20.201 (as in effect prior to March 24, 2015).  As such, the Board construes the October 2013 Substantive Appeal as a timely Notice of Disagreement with the August 2013 rating decision.  Thus, remand is warranted for issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

After taking any additional actions deemed necessary, issue a SOC addressing the Veteran's claims for increased initial ratings for hemorrhoids, bilateral knee osteoarthritis, left shoulder arthritis and degenerative disc disease.  

Should the benefits sought be denied, notify the Veteran that, in order to perfect an appeal of the claim to the Board, he must file a timely new substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


